UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52747 NEOLOGIC ANIMATION INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Jindi Garden, Boyage, Xihu District, Hangzhou, Zhejian, P.R. China N/A (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES [] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act [] YES [X] NO Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 185,000,000 common shares issued and outstanding as of November 14, 2012. PART I – FINANCIAL INFORMATION Item 1. Financial Statements The consolidated financial statements of Neologic Animation Inc., included herein were prepared, without audit, pursuant to rules and regulations of the Securities and Exchange Commission. Because certain information and notes normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America were condensed or omitted pursuant to such rules and regulations, these financial statements should be read in conjunction with the financial statements and notes thereto included in the audited financial statements of Full East International Limited as included in the current report on form 8-K filed on May 18, 2012. 2 Neologic Animation Inc. (A Development Stage Company) Consolidated Balance Sheets (Unaudited) September 30, December 31, Assets Current assets Cash and cash equivalents $ 101,945 $ 1,976 Total assets $ 101,945 $ 1,976 Liabilities and Shareholders' Equity (Deficit) Current liabilities Accounts payable $ 37,684 $ - Due to related parties 5,830 1,763 Short-term loan - third party 66,400 - Short-term loan - related party 21,000 - Total current liabilities 130,914 1,763 Long-term debt 100,000 - Total liabilities 230,914 1,763 Commitments and Contingencies Stockholders' Equity (Deficit) Preferred stock, $0.00001 par value, 100,000,000 shares authorized, none issued and outstanding - - Common stock, $0.00001 par value, 400,000,000 shares authorized, 185,000,000 and 85,000,000 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively 1,850 850 Additional paid-in capital (deficit) (13,599) 65,796 Accumulated other comprehensive income 28 26 Subscription receivable (50,000) (50,000) Accumulated deficit (67,248) (16,459) Total stockholders' equity (deficit) (128,969) 213 Total liabilities & stockholders' equity (deficit) $ 101,945 $ 1,976 The accompanying notes are an integral part of these consolidated financial statements. F-1 Neologic Animation Inc. (A Development Stage Company) Consolidated Statements of Operations and Comprehensive Loss (Unaudited) For the Three Months Ended September 30, For the Three Months Ended September 30, For the Nine Months Ended September 30, For the Nine Months Ended September 30, From the Inception (May 4th, 2011) to September 30, Revenue $ - $ - $ - $ - $ - Operating expenses General and administrative 20,523 339 48,017 339 64,481 Operating loss (20,523) (339) (48,017) (339) (64,481) Other income (expenses): Interest income 5 - 6 - 11 Interest expense (1,681) - (2,778) - (2,778) Total other expenses (1,676) - (2,772) - (2,767) Net loss $ (22,199) $ (339) $ (50,789) $ (339) $ (67,248) Other Comprehensive Income (Loss) Foreign currency translation 1 (1) 2 (1) 28 Total comprehensive loss $ (22,198) $ (340) $ (50,787) $ (340) $ (67,220) Earnings per share - basic and diluted $ (0.00) $ (0.00) $ (0.00) $ (0.00) Weighted-average shares outstanding, basic and diluted 185,000,000 85,000,000 136,094,891 85,000,000 The accompanying notes are an integral part of these consolidated financial statements.
